DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The disclosure is objected to because of the following informalities:
page 6, line 3 recites “medium 408” and should recite --medium 400--;
page 10, line 25 recites “vias” and should recite --via--;
page 11, line 4 recites “lateral flow strip 410” and should recite --lateral flow strip 416--;
page 11, line 6 recites “lateral flow strip 410” and should recite --lateral flow strip 416--;
page 11, line 6 recites “channel 400” and should recite --channel 401--;
page 13, line 16 recites “device 101” and should recite --device 100--.  
Appropriate correction is required.
Claim Objections
Claims 2, 4-7, 9, 10, 11, 13, 16, and 21 are objected to because of the following informalities:  
Claim 2 recites “at least one break line” in line 1 and should recite --the at least one break line--;
Claim 4 recites “the hydrophobic region” in line 1 and should recite --the at least one hydrophobic region--;
Claim 5 recites “the hydrophobic region” in line 1 and should recite --the at least one hydrophobic region--;
Claim 6 recites “the hydrophobic region” in line 1 and should recite --the at least one hydrophobic region--;
Claim 6 recites “slows fluid movement” in lines 1-2 and should recite --slows the fluid movement--;
Claim 7 recites “t fluid movement” in line 1 and should recite --the fluid movement--;
Claim 9 recites “a channel” in line 2 and should recite --the channel--;
Claim 9 recites “the hydrophobic region” in line 2 and should recite --the at least one hydrophobic region--;
Claim 10 recites “one of the layers” in line 1 and should recite --one of the multiple layers--;
Claim 11 recites “one of the layers” in line 1 and should recite --one of the multiple layers--;
Claim 13 recites “one of the layers” in line 1 and should recite --one of the multiple layers--;
Claim 16 recites “biological sample” in line 5 and should recite --the biological sample--;
Claim 21 recites “the portions” in line 1 and should recite --the two or more portions--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “plasma” in line 1 but it is not clear if this is the same as “a biological sample” recited in claim 16, line 3. If it is, it should be made clear;
Claim 19 recites “fluid” in line 1 but it is not clear if this is the same as “a biological sample” recited in claim 16, line 3. If it is, it should be made clear;
The term “similar volumes” in claim 20 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “easily separated” in claim 21 is a relative term which renders the claim indefinite. The term “easily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 21 recites “the portions are connected to a single flow path and easily separated” in lines 1-2, but it is not clear from what the portions are being separated from.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Horikawa et al. (US 2010/0210970)(cited by applicant)(Horikawa).
In Regards to Claim 16: Horikawa teaches a fluid collection device (see Horikawa paragraph [0058] “In FIG. 4, a blood test apparatus 21”) comprising: a housing (see Horikawa paragraph [0058] “housing 22” and Figure 4, element 22) with a first position and a second position (see Horikawa paragraph [0059] and Figure 4, element 22b which pivots from an open to a closed position); a sample port (see Horikawa Figure 4, element 25 and paragraphs [0062]-[0064]) to collect a biological sample which is open in the first position (see Horikawa Figure 4, element 25 is accessible when element 22b of the housing is pivoted to an open position); a structured microenvironment designed to absorb and meter the biological sample (see Horikawa paragraph [0074] “blood sensor 23 has a plate-like body, and is composed of substrate 31” and Figure 4, element 23 and Figure 5, element 31); and a fluid control system (see Horikawa Figure 15, element 27g) disposed within the housing that transfers biological sample from the sample port to the structured microenvironment when moved from the first position to the second position (see Horikawa paragraphs [0076]-[0081], [0160]-[0175] and Figure 17).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Olde Riekerink et al. (EP 2772306 A1)(Olde Riekerink)(cited by applicant) in view of Handique et al. (US 2007/0184547 A1)(Handique)(cited by applicant).
In Regards to Claim 1: Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) comprising: a medium (see Olde Riekerink paragraph [0041] “wafer 1” and figure 1A) having a channel (see Olde Riekerink paragraph [0041] “parallel common capillaries 2”); and at least one break line intersecting the channel (see Olde Riekerink paragraph [0042] “separation lines 5 are for example scratch lines that are formed in the wafer 1 and that form weakened portions of the wafer 1, so that the wafer may be broken into the twenty five chips 6 over the scratch lines 5” and Figure 1B), and defining a predetermined area of the medium (see Olde Riekerink paragraph [0042] “the wafer 1 is cut into twenty five microfluidic chips 6 by cutting the wafer 1 over separation lines 5, see figure 1B). Olde Riekerink is silent to a channel defined by at least one hydrophobic region.
Handique teaches a microfluidic system (see Handique: abstract) and teaches a channel defined by at least one hydrophobic area (see Handique paragraph [0127] “a vent is a hydrophobic vent and includes a layer of porous hydrophobic material (e.g., a porous filter such as a porous hydrophobic membrane, available from Osmonics) that defines a wall of the channel”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the channel as taught by Olde Riekerink with the channel defined by at least one hydrophobic area of Handique in order to	allow air to be purged from the channel and thereby ensure the capillaries are  filled completely with the sample liquid (see Handique paragraph [0126]).
In Regards to Claim 2: Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) comprising: a medium (see Olde Riekerink paragraph [0041] “wafer 1” and figure 1A) wherein at least one break line defines an area providing a predetermined volume for collection of a fluid sample (see Olde Riekerink Figure 1B; the volume is defined by the length of a capillary 2 from one edge of a chip 6 to the opposite edge of the same chip 6).
In Regards to Claim 4: Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) but is silent to wherein the hydrophobic region further defines one or more fluid pathways.
Handique teaches a microfluidic system (see Handique: abstract) and teaches a channel defined by at least one hydrophobic area (see Handique paragraph [0127] ” a vent is a hydrophobic vent and includes a layer of porous hydrophobic material (e.g., a porous filter such as a porous hydrophobic membrane, available from Osmonics) that defines a wall of the channel”) wherein the hydrophobic region further defines one or more fluid pathways (see Handique paragraph [0126] “vent is a structure that permits gas (e.g., air), such as gas displaced by the movement of liquids within component 201, to exit a channel while simultaneously limiting (e.g., preventing) liquid from exiting the channel” and paragraph [0127] “a vent is a hydrophobic vent and includes a layer of porous hydrophobic material (e.g., a porous filter such as a porous hydrophobic membrane, available from Osmonics) that defines a wall of the channel”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the channel as taught by Olde Riekerink with the channel defined by at least one hydrophobic area of Handique in order to	allow air to be purged from the channel and thereby ensure the capillaries are filled completely with the sample liquid (see Handique paragraph [0126]).
In Regards to Claim 5: Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) but is silent to wherein the hydrophobic region regulates a speed of fluid movement.
Handique teaches a microfluidic system (see Handique: abstract) and teaches a channel defined by at least one hydrophobic area (see Handique paragraph [0127] “a vent is a hydrophobic vent and includes a layer of porous hydrophobic material (e.g., a porous filter such as a porous hydrophobic membrane, available from Osmonics) that defines a wall of the channel”) wherein the hydrophobic region regulates a speed of fluid movement (see Handique paragraph [0126] “vent is a structure that permits gas (e.g., air), such as gas displaced by the movement of liquids within component 201, to exit a channel while simultaneously limiting (e.g., preventing) liquid from exiting the channel”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the channel as taught by Olde Riekerink with the channel defined by at least one hydrophobic area of Handique in order to allow air to be purged from the channel and thereby ensure the capillaries are filled completely with the sample liquid (see Handique paragraph [0126]).
In Regards to Claim 8: Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) wherein the medium further comprises multiple layers (see Olde Riekerink paragraph [0055] “the wafer 1 comprises two layers 18”).
In Regards to Claim 9: Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) wherein the medium further comprises multiple layers (see Olde Riekerink paragraph [0055] “the wafer 1 comprises two layers 18”) wherein a first layer is a first membrane that collects and directs a sample to a second layer by way of a channel (see Olde Riekerink paragraph [0018] and paragraph [0032], but is silent to the channels being defined by the hydrophobic region.
Handique teaches a microfluidic system (see Handique: abstract) and teaches a channel defined by at least one hydrophobic area (see Handique paragraph [0127] “a vent is a hydrophobic vent and includes a layer of porous hydrophobic material (e.g., a porous filter such as a porous hydrophobic membrane, available from Osmonics). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the channel as taught by Olde Riekerink with the channel defined by at least one hydrophobic area of Handique in order to allow air to be purged from the channel and thereby ensure the capillaries are filled completely with the sample liquid (see Handique paragraph [0126]).
In Regards to Claim 10: Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) with a medium with multiple layers (see Older Riekerink paragraph [0055] “the wafer 1 comprises two layers 18”) but is silent to wherein one of the layers is a lateral flow strip.
Handique teaches a microfluidic system (see Handique: abstract) with multiple layers wherein one of the layers is a lateral flow strip (see Handique paragraph [0070] “multi-sample microfluidic cartridge 200…includes first and second layers 205, and 209. First layer 205 functions as a microfluidic substrate and a microfluidic network is found inside. Within first layer there may be a further layer 207, permitting various components of a microfluidic network 201 to be elevated with respect to one another” and Figure 11 where it is shown that channel 214 is a lateral channel within layer 207). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the medium with multiple layers as taught by Olde Riekerink with the multiple layered medium with a lateral flow strip of Handique in order to allow the cross section of the flow channels to be modified by changing the thickness of the lateral flow layer without modifying the upper and lower layers (see Handique paragraph [0107]).
In Regards to Claim 11: Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) with a medium with multiple layers (see Older Riekerink paragraph [0055] “the wafer 1 comprises two layers 18”) but is silent to wherein one of the layers contains a reagent.
Handique teaches a microfluidic system (see Handique: abstract) with multiple layers wherein one of the layers contains a reagent (see Handique paragraph [0074] “sample inlet directs sample into bulk lysis chamber 264, in which cells in the sample are lysed, when in contact with bulk lysis reagent pellets (not shown) in chamber 264”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the medium with multiple layers as taught by Olde Riekerink with the multiple layered medium with a layer containing a reagent of Handique in order to produce a lysate containing polynucleotides (see Handique paragraph [0016]) and thereby aid in the analysis of biological samples (see Handique paragraph [0036]).
In Regards to Claim 12: Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) with a medium with multiple layers (see Older Riekerink paragraph [0055] “the wafer 1 comprises two layers 18”) but is silent to wherein one of the layers contains a filtering medium.
Handique teaches a microfluidic system (see Handique: abstract) with multiple layers wherein one of the layers contains a filtering medium (see Handique paragraph [0107] “A filter 219, typically made of polycarbonate and typically having a pore size about 1-2 µm smaller than the smallest particles used, prevents particles 218 from passing downstream of the filtration element” and Figure 11, filter 219 is disposed in layer 207). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the medium with multiple layers as taught by Olde Riekerink with the multiple layered medium with a layer containing a filtering medium of Handique in order to remove foreign debris from a sample liquid and prevent contamination during the analytical process (see Handique paragraph [0016]).
In Regards to Claim 13: Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) with a medium with multiple layers (see Older Riekerink paragraph [0055] “the wafer 1 comprises two layers 18”) but is silent to wherein one of the layers redirects a fluid flow via one or more of hydrophobic or hydrophilic materials.
Handique teaches a microfluidic system (see Handique: abstract) with multiple layers wherein one of the layers redirects a fluid flow via one or more of hydrophobic or hydrophilic materials (see Handique paragraph [0126] “vent is a structure that permits gas (e.g., air), such as gas displaced by the movement of liquids within component 201, to exit a channel while simultaneously limiting (e.g., preventing) liquid from exiting the channel” and paragraph [0127] “typically, a vent is a hydrophobic vent and includes a layer of porous hydrophobic material“). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the medium with multiple layers as taught by Olde Riekerink with the multiple layered medium with a layer containing a filtering medium of Handique in order to allow air to be purged from the channel and thereby ensure the capillaries are  filled completely with the sample liquid (see Handique paragraph [0126]).
In Regards to Claim 14: Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) comprising: a medium (see Olde Riekerink paragraph [0041] “wafer 1” and figure 1A) but is silent to wherein the medium comprises a membrane.
Handique teaches a microfluidic system (see Handique: abstract) wherein the medium comprises a membrane (see Handique paragraph [0126] “vent is a structure that permits gas (e.g., air), such as gas displaced by the movement of liquids within component 201, to exit a channel while simultaneously limiting (e.g., preventing) liquid from exiting the channel” and paragraph [0127] “typically, a vent is a hydrophobic vent and includes a layer of porous hydrophobic material“). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the medium with multiple layers as taught by Olde Riekerink with the multiple layered medium with a layer containing a filtering medium of Handique in order to allow air to be purged from the channel and thereby ensure the capillaries are  filled completely with the sample liquid (see Handique paragraph [0126]).
In Regards to Claim 15: Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) comprising: a medium (see Olde Riekerink paragraph [0041] “wafer 1” and figure 1A) but is silent to wherein the medium comprises a microstructured environment.
Handique teaches a microfluidic system (see Handique: abstract) wherein the medium comprises a microstructured environment (see Handique paragraph [0126] “vent is a structure that permits gas (e.g., air), such as gas displaced by the movement of liquids within component 201, to exit a channel while simultaneously limiting (e.g., preventing) liquid from exiting the channel” and paragraph [0127] “typically, a vent is a hydrophobic vent and includes a layer of porous hydrophobic material“). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the medium with multiple layers as taught by Olde Riekerink with the multiple layered medium with a layer containing a filtering medium of Handique in order to allow air to be purged from the channel and thereby ensure the capillaries are filled completely with the sample liquid (see Handique paragraph [0126]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Olde Riekerink et al. (EP 2772306 A1)(Olde Riekerink)(cited by applicant) in view of Handique et al. (US 2007/0184547 A1)(Handique)(cited by applicant) further in view of Linder et al (US 2008/0273918 A1)(Linder).
In Regards to Claim 3: : Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) comprising: a medium (see Olde Riekerink paragraph [0041] “wafer 1” and figure 1A) the device medium further comprising two or more break lines that define corresponding multiple areas of the medium (see Olde Riekerink paragraph [0042] “separation lines 5 are for example scratch lines that are formed in the wafer 1 and that form weakened portions of the wafer 1, so that the wafer may be broken into the twenty five chips 6 over the scratch lines 5” and Figure 1B) but is silent to the device medium being coated with reagents, and with at least one selected reagent coating a selected area being different from another reagent coating another area.
Linder teaches a microfluidic system that comprises a device medium (see Linder paragraph [0049] “substrate 20” and figure 1) that is coated with reagents (see Linder paragraph [0049] “microfluidic systems described herein (including device substrates…) contain stored reagents”) and with at least one selected reagent coating a selected area being different from another reagent coating another area (see Linder paragraph [0065] “dry reagents are stored in one section of a microfluidic device and wet reagents are stored in a second section of a microfluidic device”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the medium with multiple break lines as taught by Olde Riekerink with the device medium coated with reagents of Linder in order to simplify the use “of the microfluidic system by a user, since this minimizes the number of steps the user has to perform in order to operate the device” (see Linder paragraph [0059]).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Olde Riekerink et al. (EP 2772306 A1)(Olde Riekerink)(cited by applicant) in view of Handique et al. (US 2007/0184547 A1)(Handique)(cited by applicant) further in view of Sivaramakrishnan et al. (US 2015/0114838 A1)(Sivaramakrishnan). 
In Regards to Claim 6: Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) comprising: a medium (see Olde Riekerink paragraph [0041] “wafer 1” and figure 1A) but is silent to a hydrophobic region wherein the hydrophobic region defines a tortuous path to slow fluid movement through the device.
Sivaramakrishnan teaches a hydrophobic region (see Sivaramakrishnan paragraph [0042] “the hydrophobic or superhydrophobic regions” and paragraph [0056] “surfaces patterned with hydrophobic…regions”) wherein the hydrophobic region defines a tortuous path (see Sivaramakrishnan paragraph [0056] “incoming drops follow a tortuous path”) to slow fluid movement through the device (see Sivaramakrishnan paragraph [0062] “pattern of hydrophobic…regions impedes the motion of impinging oil drops”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the medium as taught by Olde Riekerink with the hydrophobic region that defines a tortuous path of Sivaramakrishnan in order to increase the chances of coalescence (see Sivaramakrishnan paragraph [0056]).	In Regards to Claim 7: Olde Riekerink teaches a fluid sample collection device (see Olde Riekerink paragraph [0001] “microfluidic chips having at least a capillary for through-flow of a fluid”) comprising: a medium (see Olde Riekerink paragraph [0041] “wafer 1” and figure 1A) but is silent wherein the hydrophobic region slows the fluid movement, in turn partially saturating the medium to slow capillary action.
Sivaramakrishnan teaches a hydrophobic region (see Sivaramakrishnan paragraph [0042] “the hydrophobic or superhydrophobic regions” and paragraph [0056] “surfaces patterned with hydrophobic…regions”) wherein the hydrophobic region slows the fluid movement (see Sivaramakrishnan paragraph [0062] “pattern of hydrophobic…regions impedes the motion of impinging oil drops”), in turn partially saturating the medium to slow capillary action (see Sivaramakrishnan paragraph [0056] “tend to capture oil on the hydrophobic regions”; capturing a substance on the region would saturate the region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the medium as taught by Olde Riekerink with the hydrophobic region that slows fluid movement of Sivaramakrishnan in order to increase the chances of coalescence (see Sivaramakrishnan paragraph [0056]).
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2010/0210970)(cited by applicant)(Horikawa) in view of Wilkinson et al. (US 10,925,532 B2)(Wilkinson).
In Regards to Claim 17: Horikawa teaches a fluid collection device (see Horikawa paragraph [0058] “In FIG. 4, a blood test apparatus 21”) comprising: a structured microenvironment (see Horikawa paragraph [0074] “blood sensor 23 has a plate-like body, and is composed of substrate 31” and Figure 4, element 23 and Figure 5, element 31) but is silent to where the structured microenvironment is a membrane (see 
Wilkinson teaches a fluid collection device (see Wilkinson: Abstract “fluid collection device”) comprising a structured microenvironment (see Wilkinson: Figure 20, element 84) where the structured microenvironment is a membrane (see Wilkinson: Column 9, lines 20-23 “element 84 may be either hollow fiber membrane filters…or flat membrane filters”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structured microenvironment as taught by Horikawa with the structured microenvironment being a membrane of Wilkinson in order to	“optimize separation of clean…plasma in an efficient manner” (see Wilkinson: Column 9, lines 24-26). 
In Regards to Claim 18: Horikawa teaches a fluid collection device (see Horikawa paragraph [0058] “In FIG. 4, a blood test apparatus 21”) comprising: a structured microenvironment (see Horikawa paragraph [0074] “blood sensor 23 has a plate-like body, and is composed of substrate 31” and Figure 4, element 23 and Figure 5, element 31)but is silent to wherein the structured microenvironment separates red cells from plasma. 
Wilkinson teaches a fluid collection device (see Wilkinson: Abstract “fluid collection device”) comprising a structured microenvironment (see Wilkinson: Figure 20, element 84) wherein the structured microenvironment separates red cells from plasma (see Wilkinson: Column 9, lines 20-23 “element 84 may be either hollow fiber membrane filters…or flat membrane filters…to optimize separation of clean (i.e., red blood cell free…) plasma”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structured microenvironment as taught by Horikawa with the structured microenvironment that is capable of separating red cells from plasma of Wilkinson in order to “restrain a cellular portion 14 of the multi-component blood sample 12 and to allow a plasma portion 16 of the multi-component blood sample 12 to pass therethrough” (see Wilkinson: Column 9, lines 14-19). 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2010/0210970)(cited by applicant)(Horikawa) in view of Hudak et al. (US 2002/0173047 A1)(cited by applicant)(Hudak).
In Regards to Claim 19: Horikawa teaches a fluid collection device (see Horikawa paragraph [0058] “In FIG. 4, a blood test apparatus 21”) but is silent to where fluid in the sample port is treated with a reagent before reaching the structured microenvironment. 
Hudak teaches a test device (see Hudak: Abstract) where fluid in the sample port is treated with a reagent before reaching the structured microenvironment (see Hudak paragraph [0003] “A reagent 7 containing components for an appropriate test is deposited through the proximal opening 6”, paragraph [0004] “After incubation of the sample in reagent the valve 20 is rotated such that the valve is opened and the fluid contents are released at a controlled flow onto a sample application area of the test strip 3” and Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the sample port as taught by Horikawa with the reagent coated sample port of Hudak in order to extract the sample into the reagent (see Hudak paragraph [0003]). 
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Horikawa et al. (US 2010/0210970)(cited by applicant)(Horikawa) in view of Sloan et al. (US 2015/0231627 A1)(cited by applicant)(Sloan). 
In Regards to Claim 20: Horikawa teaches a fluid collection device (see Horikawa paragraph [0058] “In FIG. 4, a blood test apparatus 21”), but is silent to where the structured microenvironment is configured to collect two or more portions with similar volumes. 
Sloan teaches a device for fluid collection (see Sloan: Abstract “sample collection”) where the structured microenvironment is configured to collect two or more portions with similar volumes (see Sloan paragraph [0097] “plurality of capillary channels or tubes that distribute the sample over the membrane”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structured microenvironment as taught by Horikawa with the capillary channels of Sloan in order to distribute the sample over the structured microenvironment (see Sloan paragraph [0097]).
In Regards to Claim 21: Horikawa teaches a fluid collection device (see Horikawa paragraph [0058] “In FIG. 4, a blood test apparatus 21”), but is silent to where the portions are connected to a single flow path and easily separated. 
Sloan teaches a device for fluid collection (see Sloan: Abstract “sample collection”) where the portions are connected to a single flow path and easily separated (see Sloan paragraph [0097] “inlet 102 is connected by a channel 104 to a distributor 110…and may be a plurality of capillary channels or tubes that distribute the sample over the membrane”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the structured microenvironment as taught by Horikawa with the capillary channels of Sloan in order to distribute the sample evenly over the structured microenvironment (see Sloan paragraph [0097]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791